Dismiss and Opinion Filed March 11, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00071-CV

                            LUCIEN B. CROSLAND, Appellant
                                         V.
                           RODNEY J. ROHRICH, M.D., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-06381

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is a February 24, 2015, joint motion to dismiss with prejudice. In the

motion, the parties state they have reached a resolution of their disputes and no longer desire to

pursue appeal of this matter. We grant the motion and dismiss this case. TEX. R. APP. P.

42.1(a)(1).




150071F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LUCIEN B. CROSLAND, Appellant                       On Appeal from the 134th Judicial District
                                                    Court, Dallas County, Texas
No. 05-15-00071-CV         V.                       Trial Court Cause No. DC-14-06381.
                                                    Opinion delivered by Chief Justice Wright.
RODNEY J. ROHRICH, M.D., Appellee                   Justices Lang-Miers and Stoddart
                                                    participating.

        Based on the February 24, 2015, joint motion to dismiss with prejudice and in accordance
with this Court’s opinion of this date, the appeal is DISMISSED.

        Subject to the agreement by the parties, it is ORDERED that each party bear its own
costs of this appeal.


Judgment entered March 11, 2015.




                                              –2–